Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 03/26/2021.
Claims 1-20 have been examined in this application. 
Claims 1-20 in this application are currently pending.
This communication is the first action on the merits.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “calculate a safe driving degree of the vehicle by a driver”.  The specification does not provide a disclosure for how this calculation is performed. For example, paragraph [0059] of the specifications states “In the process in step S2, the control unit 41 of the vehicle 40 reads the vehicle information from the vehicle information DB 431, and calculates the safe driving degree of the driver of the vehicle 40 using the read vehicle information. The safe driving degree is calculated based on information included in the vehicle information such as the vehicle speed, abrupt deceleration, abrupt acceleration, abrupt steering, and the operating state of safety devices, for example. The safe driving degree is calculated to be low when the user travels at a speed that exceeds the legal speed or decelerates abruptly, for example.”. This description in the Specification does not provide a concrete explanation of specifically how the safe driving degree is calculated. 
Claims 2 and 10 recite “calculate a score of the driver based on the safe driving degree” and claim 18 recites “calculating a score of the driver based on the safe driving degree”.  The specification does not provide a disclosure for specifically how this score is calculated.  For example, paragraph [0061] of the Specifications states “Specifically, the control unit 11 calculates a score of the driver using the safe driving degree, and determines that the driver can rent a parking lot in the case where the calculated score is equal to or higher than a predetermined value”.  This description in the specification does not provide a concrete explanation of specifically how the score of the driver is calculated.  That is, the present Specification does not demonstrate that the Applicant had possession of this limitation because it does not disclose a specific algorithm, equation, or series of steps used to perform the calculations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “calculate a safe driving degree of the vehicle by a driver”.  The specification does not provide a disclosure for how this calculation is performed. For example, paragraph [0059] of the specifications states “In the process in step S2, the control unit 41 of the vehicle 40 reads the vehicle information from the vehicle information DB 431, and calculates the safe driving degree of the driver of the vehicle 40 using the read vehicle information. The safe driving degree is calculated based on information included in the vehicle information such as the vehicle speed, abrupt deceleration, abrupt acceleration, abrupt steering, and the operating state of safety devices, for example. The safe driving degree is calculated to be low when the user travels at a speed that exceeds the legal speed or decelerates abruptly, for example.”.  Given the description in the Specification, there can exist an indefinite number of ways  of combining the listed variables to calculate the safe driving degree.  Therefore the Examiner is unable to interpret the metes and bounds of the claim.
Claims 2 and 10 recite “calculate a score of the driver based on the safe driving degree” and claim 18 recites “calculating a score of the driver based on the safe driving degree”.  The specification does not provide a disclosure for specifically how this score is calculated.  For example, paragraph [0061] of the Specifications states “Specifically, the control unit 11 calculates a score of the driver using the safe driving degree, and determines that the driver can rent a parking lot in the case where the calculated score is equal to or higher than a predetermined value”.  Given the description in the Specification, there can exist an indefinite number of ways of combining the listed variables to calculate a score of the driver based on the safe driving degree.  Therefore the Examiner is unable to interpret the metes and bounds of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-8 are directed to a system or machine, claims 9-16 are directed to a device or machine, and claims 17-20 are directed to non-transitory storage medium or manufacture. 
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  …calculate a safe driving degree of the vehicle by a driver, and output information related to the safe driving degree which is calculated;…acquire the information related to the safe driving degree, and determine, based on the information which is acquired, whether to provide a parking lot provision service for renting a parking lot to the driver, as drafted covers mental process.  That is, acquiring information related to safe driving degree, determining whether to provide a parking lot provision service for renting a parking lot, covers concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception.  In this case, the claim recites the additional elements of a vehicle including a first processor having hardware, a server device including a second processor having hardware.  With respect to the additional elements of a first processor having hardware, a server device including a second processor having hardware, these additional elements represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   With respect to the additional element of a vehicle, adding the additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment of field of use.  See MPEP 2106.05(h).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a first processor having hardware, a server device including a second processor having hardware represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to the additional element of a vehicle, adding the additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment of field of use.  See MPEP 2106.05(h).  The same reasoning applies here.  The claim is therefore not patent eligible.
As per claim 2, claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  calculate a score of the driver based on the safe driving degree, and provide the parking lot provision service when the score which is calculated is equal to or higher than a predetermined value, as drafted covers mental processes.  That is, calculating a score of a driver based on the safe driving degree and providing a parking lot provision service when the score is equal or higher than a predetermined value, represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  Therefore the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception.  In this case, the claim recites the additional elements of a second processor.  The additional element of a second processor represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a second processor represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   The claim is therefore not patent eligible.
As per 3, claim 3 only further narrows the abstract idea of claim 2, and includes no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: … to provide the driver with the parking lot provision service by outputting, information related to a position of a parking lot that is allowed to be rented, as drafted covers certain methods of organizing human activity.  That is outputting information to a driver, related to the position of a parking lot that is allowed to be rented, falls within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception.  In this case, the claim recites the additional elements of a second processor and a map screen.  The additional elements of a second processor and a map screen represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a second processor and a map screen represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here. The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract idea of claim 4 and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrows the abstract idea of claim 1 and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 7, claim 7 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  …execute a settlement process of settling a cost of the parking lot provision service, as drafted covers certain methods of organizing human activity.  That is, settling a cost for a parking lot provision service is a concept that falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   The claim therefore recites an abstract idea.  
With respect to the analysis under step 2A prong 2, and step 2B of the 2019 PEG, as discussed above, the additional element of a second processor represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   The claim is therefore not patent eligible.
As per claim 8, claim 8 only further narrows the abstract idea of claim 7, while reciting the additional elements of a second processor and a settlement application program.  The additional elements of a second processor and a settlement application program represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Therefore the additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 9, claim 9 contains the same abstract idea as claim 1, with the additional elements of a server device and a processor having hardware. The additional elements of a server device and a processor having hardware represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Therefore the additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claims 10-16, claims 10-16 are substantially similar to claims 2-8, with the addition of the dependency on claim 9.  Claims 10-16 contain the same abstract ideas as contained in claims 2-8, and only add the new additional element of a server device.  As stated above the server device represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Therefore this additional element does not integrate the abstract ideas into a practical application or amount to significantly more than the abstract ideas.  The claims are therefore not patent eligible.
As per claims 17-20, claims 17-20 are substantially similar to claims 1-4, with the additional element of a non-transitory storage medium storing a program.  The additional element a non-transitory storage medium storing a program represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Therefore the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 9, 10, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20180211539 A1), in view of Zhou et al. (US 20170092017 A1).
As per claim 1,
Boss discloses:

   A parking lot provision system comprising:
a vehicle including a first processor having hardware, the first processor being configured to
calculate a safe driving degree of the vehicle by a driver, and
output information related to the safe driving degree which is calculated; and
a server device including a second processor having hardware, the second processor being configured to
acquire the information related to the safe driving degree, and

Boss discloses a vehicle including a processor or an automobile computer system.  (Boss, See at least:  [0112] Referring now to FIG. 7, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 includes one or more computing nodes 10 with which local computing devices used by cloud consumers, such as…and/or automobile computer system 54N may communicate.)
Boss discloses a processor and hardware. (Boss, See at least: Figure 6 and  [0003] Further, a computer program product including a computer readable storage medium readable by a processor and storing instructions for execution by the processor is provided for performing a method…The method obtains a skills assessment of a driver of the arriving vehicle, which indicates skill level of the driver in performing parking maneuver(s). [0091] It should be understood that although not shown, other hardware and/or software components could be used in conjunction with computer system/server 12.)
Boss discloses calculating a safe driving degree of the vehicle by a driver, or verifying a driver’s skills, and ensuring that the driver can safely navigate a vehicle into a defined parking space. (Boss, See at least: [0017] . Aspects can employ a unique verification system to confirm/assess a driver's skill level for various parking maneuvers that may be utilized to safely park the vehicle. [0055] The skill test can assess any appropriate skills/maneuvers, such as (but not limited to): parallel parking skill, rear facing parking and backing into a space skill, and/or tight turning radius parking skill. Once the skill test has been completed, the VPS takes the assessment, which may indicate pass or failure of each skill or collectively, into account for the driver and vehicle in question (308).)
Boss discloses output information related to the safe driving degree, of providing a defined assessment of the driver’s skills. (Boss, See at least: [0054] By providing a defined assessment of the driver's skills, the VPS can ensure that the driver can safely park the vehicle, for instance in challenging situations that might include backing into a parking space or parallel parking.)
Boss discloses acquiring the information related to the safe driving degree, or the VPS taking the assessment.  (Boss, See at least: [0055] Once the skill test has been completed, the VPS takes the assessment, which may indicate pass or failure of each skill or collectively, into account for the driver and vehicle in question (308). [0043] In one example, information about the vehicle 7 and driver is obtained as the vehicle arrives at the parking area…Additional information that may be acquired includes information about driver skill level to perform maneuvers.)
Boss does not disclose:
determine, based on the information which is acquired whether to provide a parking lot provision service for renting a parking lot to the driver,
While Boss discloses determining whether or not to provide a parking space to a driver and vehicle (See [0054], [0055]), Boss does not disclose that the parking space is rented.  
Zhou, however teaches determining, based on information which is acquired, whether to provide a parking lot provision service for renting a parking lot to a driver.  Zhou does this by sending a control signal to a gate controller at the entrance of a parking lot, based on the driver’s parking reputation values being lower than a predetermined value. (Zhou, See at least:  [0025] …after obtaining the driver information corresponding to the vehicle information, the processor 120 may determine whether the driver information is included in a blacklist. The blacklist is, for example, a list recording the drivers with the parking reputation values lower than a predetermined value, though the invention is not limited thereto. In this case, when the processor 120 determines that the driver information is recorded in the blacklist, the processor 120 may transmit a control signal to prohibit the vehicle from entering the parking space. For example, the processor 120 may send a control signal to a gate controller located at the entrance of the parking lot, and controls the gate controller to reject the vehicle from entering the parking lot, though the invention is not limited thereto.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Boss to include determine, based on the information which is acquired whether to provide a parking lot provision service for renting a parking lot to the driver, as taught by Zhou.  One of ordinary skill in the art would have recognized the need to encourage drivers in parking lots to be more careful and to attract more drivers that exhibit good parking behavior.  As Zhou states [0034] …and may adjust a parking fee by determining a current parking status. In this way, in order to avoid paying an extra fee for parking, the drivers have to be careful during parking, such that the uncivilized parking phenomenon in the parking lot could be reduced. Moreover, the parking lot practitioner may also provide a lower parking fee…so as to attract more drivers with a good parking behaviour to come.

As per claim 2,
  Boss in view of Zhou teach The parking lot provision system according to claim 1. 
Boss does not disclose:
wherein the second processor is configured to
calculate a score of the driver based on the safe driving degree, and
provide the parking lot provision service when the score which is calculated is equal to or higher than a predetermined value.
Zhou however teaches calculating a score of a driver based on safe driving degree, or a score that relates to a parking reputation value. (Zhou, See at least: [0024] In an embodiment, the driver information is, for example, a parking reputation value of the driver of the vehicle. The parking reputation value, for example, relates to score values of past parking behaviours of the driver… It is assumed that the driver has ever not accurately parked the vehicle in the parking space which results in a fact of occupying a parking space of other driver, the score value is probably decreased to a lower value by other parking management device managing the related parking space.)
Zhou then teaches providing a parking lot provision service when the score is equal to or higher (or not lower than) a predetermined value.  (Zhou, See at least: [0031] On the other hand, if the parking status of the vehicle is good (for example, the score value is not lower than the first predetermined value), the processor 120 may correspondingly increase the parking reputation value thereof. When the parking reputation value is not lower than the second predetermined value, the processor 120 may relatively decrease the parking fee (for example, give a discount or a free charge, etc.) to reward the good parking behaviour of the driver.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Boss to include wherein the second processor is configured to calculate a score of the driver based on the safe driving degree, and provide the parking lot provision service when the score which is calculated is equal to or higher than a predetermined value, as taught by Zhou.  One of ordinary skill in the art would have recognized the need to encourage drivers in parking lots to be more careful and to attract more drivers that exhibit good parking behavior.  As Zhou states [0034] …and may adjust a parking fee by determining a current parking status. In this way, in order to avoid paying an extra fee for parking, the drivers have to be careful during parking, such that the uncivilized parking phenomenon in the parking lot could be reduced. Moreover, the parking lot practitioner may also provide a lower parking fee…so as to attract more drivers with a good parking behaviour to come.
As per claim 7,
Boss in view of Zhou teach The parking lot provision system according to claim 1.
Boss does not disclose:
								                     wherein the second processor is configured to execute a settlement process of settling a cost of the parking lot provision service.
Zhou however teaches a processor settling or calculating a cost of parking or a parking fee. (Zhou, See at least: [0007] The processor updates the parking reputation value according to the score value, and calculates a parking fee according to the score value and the parking reputation value.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Boss to include wherein the second processor is configured to execute a settlement process of settling a cost of the parking lot provision service, as taught by Zhou.  One of ordinary skill in the art would have recognized the need to encourage drivers in parking lots to be more careful and to attract more drivers that exhibit good parking behavior.  As Zhou states [0034] …and may adjust a parking fee by determining a current parking status. In this way, in order to avoid paying an extra fee for parking, the drivers have to be careful during parking, such that the uncivilized parking phenomenon in the parking lot could be reduced. Moreover, the parking lot practitioner may also provide a lower parking fee…so as to attract more drivers with a good parking behaviour to come.
As per claim 8, 
Boss in view of Zhou teach The parking lot provision system according to claim 7.
Boss does not disclose:
		                       ,wherein the second processor is configured to execute the settlement process in accordance with a settlement application program.

Zhou however teaches a processor in connection with a program, or program codes, that implements a parking management method.  The parking method management includes calculating a parking fee. (Zhou, See at least:  [0020] Referring to FIG. 1B, in the parking management device 100′ of the present embodiment, the processor 120 may access program codes and/or software modules stored in a storage medium 150 of the parking management device 100′ to implement a parking management method of the invention. [0008] The invention provides a parking management method, which is adapted for a parking management device to manage a plurality of parking spaces. The parking management method includes… The parking reputation value is updated according to the score value, and a parking fee is calculated according to the score value and the parking reputation value.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Boss to include wherein the second processor is configured to execute the settlement process in accordance with a settlement application program, as taught by Zhou.  One of ordinary skill in the art would have recognized the need to encourage drivers in parking lots to be more careful and to attract more drivers that exhibit good parking behavior.  As Zhou states [0034] …and may adjust a parking fee by determining a current parking status. In this way, in order to avoid paying an extra fee for parking, the drivers have to be careful during parking, such that the uncivilized parking phenomenon in the parking lot could be reduced. Moreover, the parking lot practitioner may also provide a lower parking fee…so as to attract more drivers with a good parking behaviour to come.
As per claim 9, all of the limitations of claims 9 are recited in claim 1, with the addition of a server device.  Boss discloses a server device. (Boss, See at least: [0039] Additionally, one or more of vehicles 1-6 may also be in communication with remote server via network 112 or another network.)  In addition, see claim 1 for remaining relevant rejections of limitations. 
As per claim 10, all of the limitations in claim 10 are recited in claim 2, with the addition of claim 10’s dependency on claim 9.  See relevant rejections of claims 2 and 9.
As per claim 15, all of the limitations in claim 15 are recited in claim 7, with the addition of claim 15’s dependency on claim 9.  See relevant rejection of claims 7 and 9.
As per claim 16, all of the limitations in claim 16 are recited in claim 8, with the addition of claim 16’s dependency on claims 9 and 15.  See relevant rejection of claims 8, 9, and 15.  
As per claim 17, all of the limitations in claim 17 are recited in claim 1, with the addition of “A non-transitory storage medium storing a program that is executable by one or more processors”.  Boss discloses a storage medium.  (Boss, See at least: [0118] The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)  See also relevant rejections to claim 1.
As per claim 18, all of the limitations in claim 18 are recited in claim 2, with the addition of claim 18’s dependency on claim 17.  See relevant rejection of claims 2 and 17.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20180211539 A1), in view of Zhou et al. (US 20170092017 A1), in further view of Seaman et al. (US 20180060809 A1).
As per claim 3, 
Boss in view of Zhou teaches The parking lot provision system according to claim 2.
Boss does not disclose: 
wherein the predetermined value is a value set by an owner of the parking lot.

Seaman however teaches a predetermined value or rating requirement set by an owner. (Seaman, See at least: [0074] The selection factors can also include whether the driver record of the driver matches the rating requirement of the loads on the CTU. In one example, the driver record of the driver can include one or more ratings of the drivers based on previous delivery.  The ratings can include a safety rating… The ratings of the driver can be used to compare the rating requirement of the loads set by the owner of the loads.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Boss and Zhou to include wherein the predetermined value is a value set by an owner of the parking lot, as taught by Seaman.  One of ordinary skill in the art would have recognized the need for an automated matching process that would be less time consuming and more efficient. As Seaman states [0012] A matching process using manual search by the dispatcher can be time consuming, inefficient, and error-prone as the number of the drivers and CTUs grows. [0013] The optimized selection process can improve the efficiency of the cargo shipping system.
As per claim 11, all of the limitations in claim 11 are recited in claim 3, with the addition of claim 11’s dependency on claims 9 and 10.  See relevant rejection of claims 3, 9, and 10.
As per claim 19, all of the limitations in claim 19 are recited in claim 3, with the addition of claim 19’s dependency on claim 17 and 18.  See relevant rejection of claims 3, 17, and 18.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20180211539 A1), in view of Zhou et al. (US 20170092017 A1), in further view of Silas (US 20210192952 A1).
As per claim 4,
       Boss in view of Zhou discloses The parking lot provision system according to claim 1.
Boss does not disclose.
					                                                     wherein the second 
processor is configured to provide the driver with the parking lot provision service by outputting, onto a map screen, information related to a position of a parking lot that is allowed to be rented.
While Boss does disclose providing live parking guidance on a navigation screen to a parking space (See [0053]), Boss does not disclose providing information on a map screen.
Silas however, teaches outputting information related to the position or location of a parking lot, and displaying a map of the parking area..  (Silas, See at least: [0052] I/O device 420 can include a display that presents a graphical representation of a parking area to a vehicle occupant. For instance, the display can present a map of the parking area and an indication of the size, shape, or location of one or more zones in the parking area.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Boss and Zhou to include wherein the second processor is configured to provide the driver with the parking lot provision service by outputting, onto a map screen, information related to a position of a parking lot that is allowed to be rented, as taught by Silas.  One of ordinary skill in the art would have recognized the need to provide information in order to assist a driver in parking a vehicle.   As Silas states [0086] In some embodiments, the parking area information 1014 can include an indication of a navigation path to a particular parking zone, an indication of a recommended time to arrive at particular zone (e.g., a time during which the particular zone is valid) and/or other information that can potentially assist the driver or autonomous agent in making a decision regarding a parking operation.
As per claim 12, all of the limitations in claim 12 are recited in claim 4, with the addition of claim 12’s dependency on claim 9.  See relevant rejections of claims 4 and 9.
As per claim 20, all of the limitations in claim 20 are recited in claim 4, with the addition of claim 20’s dependency on claim 17.  See relevant rejections of claims 4 and 17.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20180211539 A1), in view of Zhou et al. (US 20170092017 A1), in further view of Silas (US 20210192952 A1), in further view of Turk (US 20210287017 A1).
As per claim 5, 
Boss in view of Zhou and Silas teach The parking lot provision system according to claim 4.
Boss does not disclose:
		                                                                                      wherein the second processor is configured to output, together with the information related to the position of the parking lot, information related to a size of the parking lot, an image of surroundings of the parking lot…

Silas teaches outputting information related to the position of the parking lot.  (Silas, See at least: [0058] For instance, a rectangular parking area or parking zone can be identified based on GPS coordinates provided for each of the four corners, or based on a GPS coordinate provided for a single corner (e.g., upper left) plus length and width dimensions.)
Silas teaches information related to the size of a parking lot. (Silas, See at least: [0052] I/O device 420 can include a display that presents a graphical representation of a parking area to a vehicle occupant. For instance, the display can present a map of the parking area and an indication of the size, shape, or location of one or more zones in the parking area.)
Silas teaches an image of the surroundings of the parking lot, through a satellite image.  (Silas, See at least: [0059] the user interface 600 can be updated to display a graphical representation of the geographic location corresponding to the address. For instance, the software application on the client device 150 can retrieve a satellite image or map from a web based map service.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Boss and Zhou to include                                                                                       wherein the second processor is configured to output, together with the information related to the position of the parking lot, information related to a size of the parking lot, an image of surroundings of the parking lot, as taught by Silas.  One of ordinary skill in the art would have recognized the need to provide information in order to assist a driver in making a decision to park.   As Silas states [0086] In some embodiments, the parking area information 1014 can include an indication of a navigation path to a particular parking zone, an indication of a recommended time to arrive at particular zone (e.g., a time during which the particular zone is valid) and/or other information that can potentially assist the driver or autonomous agent in making a decision regarding a parking operation.
Boss does not disclose:
wherein the second processor is configured to output…and a caution to be taken when parking.
Turk however teaches outputting or indicating a caution to be taken when parking, such as a high-crime area. (Turk, See at least: [0035] In another embodiment, the security notification may output language indicating that it is late at night at a parking garage in a high-crime area, so the security mode has been activated.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Boss, Zhou, and Silas to include wherein the second processor is configured to output…and a caution to be taken when parking, as taught by Turk.  One of ordinary skill in the art would have recognized the need to assist an occupant of a vehicle when there is a possibility of a threatening situation.  As Turk states [0022] The vehicle 161 may be equipped with a security mode feature that may utilize one or more of the components to monitor the occupant or assist the occupant in a threatening situation.
As per claim 13, all of the limitations in claim 13 are recited in claim 5, with the addition of claim 13’s dependency on claims 9 and 12.  See relevant rejections of claims 5, 9, and 12.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20180211539 A1), in view of Zhou et al. (US 20170092017 A1), in further view of Harvey (US 10703379 B1).
As per claim 6,
Boss and Zhou teach The parking lot provision system according to claim 1.
Boss does not disclose:
							wherein the second processor is configured to:
acquire information related to the safe driving degree of an owner of the parking lot;
and
Harvey however teaches acquiring information related to the safe driving degree or telematics data of an owner. (Harvey, See at least: (Column 2, Lines 9-16)  receiving, by one or more processors, telematics data collected over a first period of time, wherein the telematics data is indicative of operation of a first vehicle by an owner of the first vehicle during the first period of time; (2) analyzing, by the one or more processors, the telematics data to identify one or more driving behaviors of the owner during the first period of time; (Column 8, Lines 2-10) As another example, if telematics data corresponding to the vehicle owner's driving behavior demonstrates that the owner exhibits “average” braking behavior (e.g., as indicated by a number of braking events, whether such braking is hard or soft, deceleration rate during braking, distance to stop, etc.)...)
Boss does not disclose:
determine, based on the information related to the safe driving degree of the owner of the parking lot, whether to use the parking lot owned by the owner for the parking lot provision service.
Harvey however teaches determining, based on information related to the safe driving degree of the owner (such as user preference values), whether to use a service, such as renting a vehicle owned by an owner.  (Harvey, See at least: (Column 9, Lines 9-19). Therefore, to apply the one or more criteria to a potential vehicle renter, the computing device 120 may compare a potential renter's telematics data, or data derived therefrom, with the one or more user preference values. For example, the computing device 120 may compare the potential renter's braking events collected over a period of time (e.g., days, weeks, months) with the owner's preference value (e.g., the brake threshold value discussed above) to determine whether the vehicle-sharing platform will permit the owner's vehicle to be displayed to the potential renter.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Boss and Zhou to include wherein the second processor is configured to acquire information related to the safe driving degree of an owner of the parking lot and determine, based on the information related to the safe driving degree of the owner of the parking lot, whether to use the parking lot owned by the owner for the parking lot provision service, as taught by Turk.  One of ordinary skill in the art would have recognized the need to retrieve information related to owner preferences and present information efficiently in order to improve the usability of an application.  As Harvey states (Column 8, Lines 13-21) As such, because the computing device 120 may in some embodiments retrieve information from one or more of databases 128-1, 128-2, . . . 128-N to predict preferences, a vehicle owner need not provide information that would otherwise be required to learn owner preferences. Therefore, the GUI 119 presents information efficiently, which improves the usability of vehicle-sharing applications executing in owner device 123.
As per claim 14, all of the limitations in claim 14 are recited in claim 6, with the addition of claim 14’s dependency on claim 9.  See relevant rejection of claims 6 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625